Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the American First Financial, Inc. (the “registrant”) on Form 10-K for the year endedMarch31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “report”), I, J R Stirling, Chief Executive and Chief Financial Officer of the registrant, certify, pursuant to 18U.S.C.§1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: August 15, 2011 /s/J. R. Stirling J. R. Stirling Chief Executive and Chief Financial Officer
